 Case 16-39654        Doc 540      Filed 05/18/21 Entered 05/18/21 14:25:28         Desc Main
                                    Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                               )     Case No. 16-39654
                                                     )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                            )
                                                     )     Chapter 7
                        Debtors.                     )
                                                     )     Hon. Deborah L. Thorne
                                                     )
                                                     )     Hearing Date: May 20, 2021 at 9:00 a.m.
                                                     )

                                 AMENDED NOTICE OF MOTION

         TO: See attached list

        PLEASE TAKE NOTICE that on May 20, 2021 at 9:00 a.m., I will appear before the
Honorable Deborah L. Thorne, or any judge sitting in her place, and present the Motion for Entry
of an Order Pursuant to Bankruptcy Rule 9019 Approving Settlement with Eric Schnosenberg.
Parties-in-interest may obtain a copy of the Motion by contacting undersigned counsel.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID and password for this hearing will be
provided by chambers at a later date. These credentials can also be found on the judge’s page on
the court’s web site, at https://www.ilnb.uscourts.gov/content/judge-deborah-l-thorne.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
 Case 16-39654    Doc 540   Filed 05/18/21 Entered 05/18/21 14:25:28        Desc Main
                             Document     Page 2 of 4



Dated: May 18, 2021                   KAREN R. GOODMAN, CHAPTER 7
                                      TRUSTEE

                                      By: /s/ Elizabeth L. Janczak
                                         One of Her Attorneys

                                       Shelly A. DeRousse, Esq.
                                       Elizabeth L. Janczak, Esq.
                                       FREEBORN & PETERS LLP
                                       311 South Wacker Drive, Suite 3000
                                       Chicago, Illinois 60606-6677
                                       Telephone: 312.360.6000
                                       Facsimile: 312.360.6520
                                       sderousse@freeborn.com
                                       ejanczak@freeborn.com
 Case 16-39654       Doc 540     Filed 05/18/21 Entered 05/18/21 14:25:28             Desc Main
                                  Document     Page 3 of 4



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                               )       Case No. 16-39654
                                                     )       (Jointly Administered)
ARGON CREDIT, LLC, et al,                            )
                                                     )       Chapter 7
                      Debtors.                       )
                                                     )       Hon. Deborah L. Thorne
                                                     )
                                                     )       Hearing Date: May 20, 2021 at 9:00 a.m.
                                                     )

                                 CERTIFICATE OF SERVICE

       I, Elizabeth L. Janczak, an attorney, hereby certify that on May 18, 2021, I caused a true
and correct copy of the foregoing Amended Notice of Motion to be filed with the Court and
served upon the following parties by the manner listed.

                                                         /s/ Elizabeth L. Janczak

CM/ECF Service List (Notice and Motion)

Harold Abrahamson aralawfirm@aol.com
Gabriel Aizenberg aizenbergg@gtlaw.com, malisc@gtlaw.com; chilitdock@gtlaw.com;
stibbep@gtlaw.com; mendeloffs@gtlaw.com; ickesp@gtlaw.com
Kimberly Bacher Kimberly.Bacher@usdoj.gov, kimberlyabacher@hotmail.com
Paul M Bauch pbauch@bmlawllc.com, smohan@bmlawllc.com;
5242@notices.nextchapterbk.com
Rachel Blise rblise@foley.com
Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Terence Campbell tcampbell@cotsiriloslaw.com, protert@cotsiriloslaw.com
Jeffrey C Dan jeffd@goldmclaw.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com
William J Factor wfactor@wfactorlaw.com, wfactorlaw@gmail.com;
bharlow@wfactorlaw.com; wfactor@ecf.inforuptcy.com; wfactormyecfmail@gmail.com;
factorwr43923@notify.bestcase.com
Jonathan P Friedland jfriedland@sfgh.com, bkdocket@sfgh.com
Matthew T. Gensburg MGensburg@gcklegal.com
Karen R Goodman kgoodman@cranesimon.com, abell-powell@cranesimon.com
Karen R Goodman kgoodman@cranesimon.com, il24@ecfcbis.com;
dkobrynski@cranesimon.com; kgoodman@ecf.axosfs.com; abell-powell@cranesimon.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Valerie A Hamilton vhamilton@sillscummis.com
Jill M Hutchison jhutchison@cotsiriloslaw.com, bdardar@cotsiriloslaw.com
 Case 16-39654   Doc 540   Filed 05/18/21 Entered 05/18/21 14:25:28   Desc Main
                            Document     Page 4 of 4



Elizabeth L Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Derek V. Lofland derekloflandesq@gmail.com
Sara E Lorber slorber@wfactorlaw.com, slorber@ecf.inforuptcy.com;
nbouchard@wfactorlaw.com; bharlow@wfactorlaw.com
Edward Miller edmilleresq@aol.com
Karthik Nagarur knagarur@gmail.com
Jeffrey K. Paulsen jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com;
jpaulsen@ecf.inforuptcy.com
Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com;
stibbep@gtlaw.com
Lars A Peterson lpeterson@lgcounsel.com
Peter J Roberts proberts@cozen.com, peter-roberts-1301@ecf.pacerpro.com;
cknez@cozen.com
Carolina Y. Sales csales@bmlawllc.com, smohan@bmlawllc.com;
5241@notices.nextchapterbk.com
Christina Sanfelippo csanfelippo@cozen.com, PCarraway-Love@cozen.com; christina-
sanfelippo-5069@ecf.pacerpro.com
Steven S. Shonder Steve@ShonderLegal.com, sshonder@me.com
David M Siegel davidsiegelbk@gmail.com, R41057@notify.bestcase.com;
johnellmannlaw@gmail.com
M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov, gretchen.silver@usdoj.gov;
denise.delaurent@usdoj.gov
Arthur G Simon asimon@cranesimon.com, sclar@cranesimon.com; slydon@cranesimon.com
Michael J. Small msmall@foley.com, thardy@foley.com; DocketFlow@foley.com
Peter S Stamatis peter@stamatislegal.com
Justin R. Storer jstorer@lakelaw.com, bharlow@wfactorlaw.com
Jeffrey Wilens jeff@lakeshorelaw.org
